McAdam, J.
The law will infer (in the absence of proof to the contrary) that capital invested in business yields an. income, and that a domestic corporation is a *251“ stock” corporation, so that the denial of these inferential allegations creates no triable issue.
The other allegations of the complaint refer to matters of record open to public inspection, in respect to which the denials “ of want of knowledge or information” create no issue, for the reason that such want of knowledge and information arises from unwillingness to learn the facts (2 Wait’s Pr. 423). To hold otherwise would encourage willful and intentional ignorance, by making such deliberate want of knowledge and information a good plea (Ib.). The court of common pleas justly held that “ to permit a party so circumstanced, with every means of knowledge within his power, to answer that he has no knowledge or information sufficient to form a belief, would be to sanction a palpable evasion (1 E. D. Smith R. 554).
The answer is frivolous, and the motion for judgment thereon must be granted, with costs.